DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenwood et al. (US 2019/0094540)(Hereinafter referred to as Greenwood).

Regarding claim 20, Greenwood teaches  A method of providing a virtual-reality (VR) or mixed-reality (MR) experience to a user, the method comprising: application software on a mobile device obtaining information via near-field communication, the information comprising a controller identifier and an experience identifier identifying the VR or MR experience (An RFID or NFC card 4 is concealed within the launching pad that is detected by the headset 2 when the headset is held close to the launching pad. By holding the headset close to the launching pad a variety of software actions can be initiated, including launching an application on the headset such as a virtual reality experience, or terminating an application or virtual reality experience. See paragraph [0069])(controller identifier provides information regarding the headset for tracking that is identified and tracked )( The RF communication unit 430 comprises of all electrical hardware required to encode and decode radio frequency waves, including protocols such as Bluetooth and Wi-Fi. This unit allows the beacon to communicate with every virtual reality headset ( 480A through 480N), as well as the co-ordination server 450, via the network, 470. The co-ordination server 450 is able to change any functional aspects of each beacon. It is also able to communicate with each virtual reality headset 480A through 480N present in the system, through the network 470. 450 can receive instructions 472 to change any functional aspects, from a controller app 460, through the network 390. See paragraph [0058]), 
the application software identifying, on the mobile device, a metadata file associated with the experience identifier (detects information (file data) associated with NFC to launch experience); 
in cooperation with the mobile device, the application software sending a message via a wireless communication network addressed to a controller associated with the controller identifier, the message identifying the VR or MR experience, the controller being external to the mobile device ( The RF communication unit 430 comprises of all electrical hardware required to encode and decode radio frequency waves, including protocols such as Bluetooth and Wi-Fi. This unit allows the beacon to communicate with every virtual reality headset ( 480A through 480N), as well as the co-ordination server 450, via the network, 470. The co-ordination server 450 is able to change any functional aspects of each beacon. It is also able to communicate with each virtual reality headset 480A through 480N present in the system, through the network 470. 450 can receive instructions 472 to change any functional aspects, from a controller app 460, through the network 390. See paragraph [0058]); and 
in response to receiving an acknowledgement from the controller, launching the VR or MR experience  (An RFID or NFC card 4 is concealed within the launching pad that is detected by the headset 2 when the headset is held close to the launching pad. By holding the headset close to the launching pad a variety of software actions can be initiated, including launching an application on the headset such as a virtual reality experience, or terminating an application or virtual reality experience. See paragraph [0069]).


Allowable Subject Matter
Claims 1-19 are allowed
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Greenwood et al (US 2019/0094540)(Hereinafter referred to as Greenwood).

Regarding claim 1, Greenwood teaches  A system for providing a selected virtual-reality (VR) or mixed-reality (MR) experience to a user in water, the selected VR or MR experience being one of a plurality of available VR or MR experiences (FIG. 8 shows an experience where a person 1 is swimming in a confined body of water or tank 9. They are fully submerged, using a virtual reality headset 2 designed to view content underwater. Submerged beacons 3 help calculate position of the person 1 in the tank, so that the virtual reality content responds and changes with the person's movement. Instead of beacons, a plurality of visible markers 17 can be placed along the inside surface of the tank which
can be detected by a camera on the virtual reality headset in order to infer the position of the headset in space. Devices can be used to generate a current 4 to move water over the person 1 to aid in giving the sensation that the person is moving naturally through the water and keep the person 1
centered in the tank. See paragraph [0065]), the system comprising: 
a first headset (They are fully submerged, using a virtual reality headset 2 designed to view content underwater. See paragraph [0065]);  
and a first controller (set of wired cables 8 connects the virtual reality headset 2 and a computer terminal 5 to deliver high-powered graphics. See paragraph [0065]) comprising: 
a first wireless communication module for communicating with the first headset over a wireless network (set of wired cables 8 connects the virtual reality headset 2 and a computer terminal 5 to deliver high-powered graphics. See paragraph [0065]) (It is clear can be wireless or wired, the examiner is selecting the wireless embodiment)(The virtual reality headset utilizes a mobile radio device, a mobile telephone, in particular a smartphone or tablet computer to power the display and combine the necessary sensors that are used to gather movement and orientation. The present invention is also unique in that it uses only sensors already found on such devices to do all the computation, without the need for any external hardware to be attached to the virtual reality headset. These sensors include a microphone, magnetometer, accelerometer, gyroscope, barometer, pressure sensors, capacitive touch sensors, proximity sensors, Near Field Communication (NFC), RFID, Bluetooth, Wi-Fi, GSM, and optical sensors including cameras and depth scanners. See paragraph [0041]),  
a first network interface for communicating with a first special-effects device (A set of bone conducting headphones 19 attached via an audio cable or Wi-Fi, Bluetooth, or other RF or acoustic transmission technologies 18 can be attached to the headset in order to allow users to experience sound while wearing the headset above or below the waterline, or a bone conduction transducer 17, can be attached directly to the headset or mask to transmit the sound vibrations to the user via the mask. See paragraph [0061]), 
the first special-effects device for creating an effect during the selected VR or MR experience (A set of bone conducting headphones 19 attached via an audio cable or Wi-Fi, Bluetooth, or other RF or acoustic transmission technologies 18 can be attached to the headset in order to allow users to experience sound while wearing the headset above or below the waterline, or a bone conduction transducer 17, can be attached directly to the headset or mask to transmit the sound vibrations to the user via the mask. See paragraph [0061]), but is silent to 
“and a first at least one processor coupled to the first wireless communication module and to the first network interface, wherein the first at least one processor is configured to execute a first set of one or more machine-executable instructions that, when executed, cause the first at least one processor to: in cooperation with the first wireless communication module, receive an addressed message from the first headset over the wireless network, the addressed message identifying the first controller and the selected VR or MR experience, 
identify a first command for the first special-effects device, and in cooperation with the first network interface, send a first instruction to the first special-effects device, wherein the first instruction is configured to cause the first special-effects device to create the effect at a first predetermined time during the selected VR or MR experience.”
The limitations “and a first at least one processor coupled to the first wireless communication module and to the first network interface, wherein the first at least one processor is configured to execute a first set of one or more machine-executable instructions that, when executed, cause the first at least one processor to: in cooperation with the first wireless communication module, receive an addressed message from the first headset over the wireless network, the addressed message identifying the first controller and the selected VR or MR experience, 
identify a first command for the first special-effects device, and in cooperation with the first network interface, send a first instruction to the first special-effects device, wherein the first instruction is configured to cause the first special-effects device to create the effect at a first predetermined time during the selected VR or MR experience.” when read in light of the rest of the limitations in claim 1 make claim 1 allowable.
Claims 2-19 are allowed because they depend on an allowed claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611